 KEENER RUBBER, INC.613All our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named Union,or any other labor organization.BUD'S COOLING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)BUD ANTLE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 830Market Street,San Francisco 2, California,Telephone Number,Yukon 6-3500,Extension 3193, if they have any question concerning this notice or compliance withits provisions.Keener Rubber, Inc.andLodge 2222, International Associationof Machinists, AFL-CIO.Case No. 8-CA-2748. September 17,1962DECISION AND ORDEROn June 25, 1962, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediitte Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner.INTERMEDIATE REPORT ANDRECOMMENDED ORDER ISTATEMENT AND FINDINGSOn March 8, 1962, the Board,in Case No. 8-RC-4276, on the basis of the resultsof a consent election duly conducted on May 26, 1961, certified the Charging Party,which was the petutoner in said proceeding,as the exclusive bargaining representa-1Procedural chronology'charge filed March 16, 1962 ; complaint Issued May 2, 1962 ;and hearing thereon held in Alliance,Ohio, on Tune 13, 1962138 NLRB No. 77. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of the employees in the unit described in the Recommended Order below. Inthat proceeding, the Board ruled adversely to Respondent's position on a challengedballot,which was decisive of the result.Claiming the ruling to have been errone-ous,Respondent disputes the validity of the certification.To test that issue,Respondent, as it admits in the answer to the complaint and in a stipulation madepart of the record in this case, has refused to bargain with the Union, thoughrequested to do so.All else is not in dispute, and is hereby found, namely, that Respondent is engagedin a business affecting commerce (having an outflow of products in commerce inexcess of $50,000 a year), that the Union is a labor organization, and that thebargaining unit of employees in which the election was held and the certification wasissued is appropriate.As to the matter in dispute, the Trial Examiner is bound by the Board's rulingin the representation proceeding and the ensuing certification.On the basis thereof,it is found and concluded that the Union was duly designated as collective-bargain-ing representative by a majority of the employees in the unit, and, in accordance withthe certification, is the exclusive collective-bargaining representative of all theemployees in theunitin question, within the meaning of Section 9(a) of the Act.Hence, by refusing to bargain with the union so certified, Respondent has engagedin and is engaging in an unfair labor practice within the meaning of Section 8(a) (5)and, derivatively,also 8(a) (1) of the Act.2RECOMMENDED ORDEROn the basis of the foregoing and the record in this and the representation pro-ceeding, the Trial Examiner,pursuant to Section 10(c) of the Act, hereby recom-mends that the Respondent,Keener Rubber,Inc.,of Alliance, Ohio,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Lodge2222,International AssociationofMachinists,AFL-CIO,as the duly certified exclusive bargaining representativeof its employees in the following unit:All production and maintenance employees employed at the Employer'splace ofbusiness in Alliance,Ohio, exclusive of all office clerical employees and all guards,professional employees, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of the right to bargain collectively through said Union, orany other labor organization of their own choosing.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Upon request,bargain collectivelywith the said certified Union as theexclusive representative of the employees in the appropriate unit described above,with respect to grievances,labor disputes,rates of pay,wages, hours of employ-ment, and other conditions of work, and,if an agreement is reached,embody it in asigned contract.(b) Post at its plant in Alliance,Ohio, copies of the attached notice marked"Appendix." 3Copies of said notice,to be furnished by the Regional Director for theEighth Region,shall, after being duly signed by the Respondent's representative,be posted by it immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by anyother material.2Respondent, additionally, proffered evidence that since the certification it received apaper signed by a majority of the employees in the unit purporting to repudiate thecertified Union as their bargaining representative.The proffer was rejected under thedoctrine ofRay Brooks v N L R B ,348 U S. 96An attempted intervention by anattorney on behalf of such employees was denied under the same doctrine, and also asuntimely.8In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby .i decreo of a United States Court of Appeals, the words "Pursuant td a Decree ofthe United States Court of Appeals. Enforcing an Order" shall be substituted for thewords "Pursuant to a Decision and Order " STODDARD-QUIRK MANUFACTURING CO.615(c)Notify the said Regional Director, in writing, within 20 days of the receiptof this Recommended Order, what steps it has taken to comply therewith 44 In the event that this Recommended Order be adopted by the Board, this provisionshallthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE 10ALL EMPLOYEESPursuant to the RecommendedOrderof a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of theLaborManagementRelationsAct, we herebynotify our employees that:WE WILL BARGAIN collectively,upon request, withLodge 2222, 'InternationalAssociation of Machinists,AFL-CIO, asthe exclusive bargaining representativeof all employees in the bargaining unit described below concerning grievances,labor disputes,wages, rates of pay,hours of employment,and other conditionsof work, and,if an understanding is reached,embody it in a signed agreement.The bargaining unit is:All production and maintenance employees employed at the Employer'splace of business in Alliance,Ohio, exclusive of all office clerical employeesand all guards, professional employees,and supervisors as defined in the Act.WE WILL NOT refuse to bargain collectively as aforesaid,nor will we in anylike or related manner, interfere with, restrain,or coerce our employees in theexercise of their right to bargain collectively throughthe said Unionor any otherlabor organization of their own choosing.KEENER RUBBER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office, 720 Bulk-ley Building,1501 EuclidAvenue,Cleveland,Ohio, Telephone Number, Maine1-4465,if they have any question concerning this notice or compliance with itsprovisions.Stoddard-QuirkManufacturing Co.andInternationalWood-workers of America, AFL-CIO.Case No. 26-CA-948. Septem-ber 18, 1962DECISION AND ORDEROn April 26, 1961, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in138 NLRB No. 75.